Title: To George Washington from Harriot Washington, 10 September 1793
From: Washington, Harriot
To: Washington, George


          
            Frederickburg [Va.] Septber 10 1793
          
          I now embrace this opportunity of writeing to my honour’d Uncle, to thank him for the
            money he was so good as to send me beleive me my dear Uncle, that my heart most
            greatfully acknowledge’s, your’s, and Aunt Washingtons kindness to me, you may rely on
            my word that I will not get any thing that I can possibly, do without, but there is a
            great many little thing’s, that I could get at Mt Vernon by applying to Aunt Washington
            that I am obleiged to purchase now. Aunt Lewis has a very large famaly
            at present and a great deal of company, which makes my cloath’s ware out much faster
            than if I was in the country, where any thing would do to ware, but I will take a great
            deal of care of them. Aunt Lewis desired me to inform
            you, that she sent the letter’s to Cousin Rob, but whether he received them or not she
            dose not no. Cousin Laurence left this, with an
            intention of going to Bath, we have never heard from him since. Aunt Lewis and Cousin Carter
            join me in love to you and Aunt Washington, I am Honor’d Uncle Your affectionate
            Neice
          
            Harriot Washington
          
        